Exhibit 10.4

[FORM OF]

 

SECOND AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
XSHARES GROUP, INC.

 

(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)

 

XShares Group, Inc., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the
“General Corporation Law”),

 

DOES HEREBY CERTIFY:

 


1.             THAT THE NAME OF THIS CORPORATION IS XSHARES GROUP, INC., AND
THAT THIS CORPORATION WAS ORIGINALLY INCORPORATED PURSUANT TO THE GENERAL
CORPORATION LAW ON AUGUST 7, 2008 UNDER THE NAME XSHARES GROUP, INC.

 

2.             That the Board of Directors duly adopted resolutions proposing to
amend and restate the Certificate of Incorporation of this corporation,
declaring said amendment and restatement to be advisable and in the best
interests of this corporation and its stockholders, and authorizing the
appropriate officers of this corporation to solicit the consent of the
stockholders therefor, which resolution setting forth the proposed amendment and
restatement is as follows:

 

RESOLVED, that the Certificate of Incorporation of this corporation be amended
and restated in its entirety to read as follows:

 


FIRST:  THE NAME OF THIS CORPORATION IS XSHARES GROUP, INC. (THE “CORPORATION”).

 

SECOND:  The address of the registered office of the Corporation in the State of
Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801, County of New Castle.  The name of its registered agent at such address
is The Corporation Trust Company.

 

THIRD:  The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

 

FOURTH:  The total number of shares of all classes of stock which the
Corporation shall have authority to issue is (i) 1,400,000,000 shares of Common
Stock, $0.0001 par value per share (“Common Stock”), and (ii) 672,000,000 shares
of Preferred Stock, $0.0001 par value per share (“Preferred Stock”).

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Corporation.

 


A.                                   COMMON STOCK

 

1.             GENERAL.  THE VOTING, DIVIDEND AND LIQUIDATION RIGHTS OF THE
HOLDERS OF THE COMMON STOCK ARE SUBJECT TO AND QUALIFIED BY THE RIGHTS, POWERS
AND PREFERENCES OF THE HOLDERS OF THE PREFERRED STOCK SET FORTH HEREIN.

 

--------------------------------------------------------------------------------


 

2.             VOTING.  THE HOLDERS OF THE COMMON STOCK ARE ENTITLED TO ONE VOTE
FOR EACH SHARE OF COMMON STOCK HELD AT ALL MEETINGS OF STOCKHOLDERS (AND WRITTEN
ACTIONS IN LIEU OF MEETINGS); PROVIDED, HOWEVER, THAT, EXCEPT AS OTHERWISE
REQUIRED BY LAW, HOLDERS OF COMMON STOCK, AS SUCH, SHALL NOT BE ENTITLED TO VOTE
ON ANY AMENDMENT TO THE CERTIFICATE OF INCORPORATION THAT RELATES SOLELY TO THE
TERMS OF ONE OR MORE OUTSTANDING SERIES OF PREFERRED STOCK IF THE HOLDERS OF
SUCH AFFECTED SERIES ARE ENTITLED, EITHER SEPARATELY OR TOGETHER WITH THE
HOLDERS OF ONE OR MORE OTHER SUCH SERIES, TO VOTE THEREON PURSUANT TO THE
CERTIFICATE OF INCORPORATION OR PURSUANT TO THE GENERAL CORPORATION LAW.  THERE
SHALL BE NO CUMULATIVE VOTING.  THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK
MAY BE INCREASED OR DECREASED (BUT NOT BELOW THE NUMBER OF SHARES THEREOF THEN
OUTSTANDING) BY (IN ADDITION TO ANY VOTE OF THE HOLDERS OF ONE OR MORE SERIES OF
PREFERRED STOCK THAT MAY BE REQUIRED BY THE TERMS OF THE CERTIFICATE OF
INCORPORATION) THE AFFIRMATIVE VOTE OF THE HOLDERS OF SHARES OF CAPITAL STOCK OF
THE CORPORATION REPRESENTING A MAJORITY OF THE VOTES REPRESENTED BY ALL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION ENTITLED TO VOTE,
IRRESPECTIVE OF THE PROVISIONS OF SECTION 242(B)(2) OF THE GENERAL CORPORATION
LAW.

 

B.                                     PREFERRED STOCK

 

One Hundred Seventy-Two Million (172,000,000) shares of the authorized and
unissued Preferred Stock of the Corporation are hereby designated “Series A
Preferred Stock,” and Five Hundred Million (500,000,000) shares of the
authorized and unissued Preferred Stock of the Corporation are hereby designated
“Series B Preferred Stock” with the following rights, preferences, powers,
privileges and restrictions, qualifications and limitations. Unless otherwise
indicated, references to “Sections” or “Subsections” in this Part B of this
Article Fourth refer to sections and subsections of Part B of this
Article Fourth.

 

1.             Dividends.  From and after the date of the issuance of any shares
of Series B Preferred Stock, dividends at the rate per annum of $0.00284 per
share shall accrue on such shares of Series B Preferred Stock (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series A
Preferred Stock) (the “Accruing Dividends”).  Such Accruing Dividends shall be
cumulative. Accruing Dividends shall accrue from day to day and shall be
declared and paid on November 1st and May 1st of each year during which Series B
Preferred Stock remains issued and outstanding.  The Accruing Dividends may be
paid in either cash or in additional shares of Series B Preferred Stock, as
determined by the Board of Directors.  Except as set forth above with respect to
the Series B Preferred Stock, the Corporation shall not declare, pay or set
aside any dividends on shares of any other class or series of capital stock of
the Corporation unless (in addition to the obtaining of any consents required
elsewhere in the Certificate of Incorporation) the holders of the Series A
Preferred Stock and Series B Preferred Stock then outstanding shall first
receive, or simultaneously receive, a dividend on each outstanding share of
Series A Preferred Stock and Series B Preferred Stock in an amount at least
equal to (i) in the case of a dividend on Common Stock or any class or series
that is convertible into Common Stock, that dividend per share of Series A
Preferred Stock or Series B Preferred Stock as would equal the product of
(A) the dividend payable on each share of such class or series determined, if
applicable, as if all shares of such class or series had been converted into
Common Stock and (B) the number of shares of Common Stock issuable upon
conversion of a share of Series A Preferred Stock or Series B Preferred Stock,
in each case calculated on the record date for determination of holders entitled
to receive such dividend or (ii) in the case of a dividend on any class or
series that is not convertible into Common Stock, at a rate per share of
Series A Preferred Stock or Series B Preferred Stock determined by (A) dividing
the amount of the dividend payable on each share of such class or series of
capital stock by the original issuance price of such class or series of capital
stock (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization with respect to such
class or series) and (B) multiplying such fraction by an amount equal to the
Original Issue Price (as defined below); provided that, if the Corporation
declares, pays or sets aside, on the same date, a dividend on shares of more
than one class or series of capital stock of the Corporation, the dividend
payable to the holders of Series A Preferred Stock Original Issue Price pursuant
to this Section 1 shall be calculated based upon the dividend on the class or
series of capital

 

2

--------------------------------------------------------------------------------


 

stock that would result in the highest Series A Preferred Stock Original Issue
Price dividend..  The “Original Issue Price” shall mean $0.30 per share with
respect to the Series A Preferred Stock and $0.0284 per share with respect to
the Series B Preferred Stock, subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
with respect to the Series A Preferred Stock or Series B Preferred Stock, as
applicable.

 

2.             Liquidation, Dissolution or Winding Up; Certain Mergers,
Consolidations and Asset Sales.

 

2.1           Payments to Holders of Preferred Stock.

 

2.1.1        SERIES B PREFERRED STOCK. IN THE EVENT OF ANY VOLUNTARY OR
INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION OR A
DEEMED LIQUIDATION EVENT, THE HOLDERS OF SHARES OF SERIES B PREFERRED STOCK THEN
OUTSTANDING SHALL BE ENTITLED TO BE PAID IN CASH OUT OF THE ASSETS OF THE
CORPORATION AVAILABLE FOR DISTRIBUTION TO ITS STOCKHOLDERS BEFORE ANY PAYMENT
SHALL BE MADE TO THE HOLDERS OF SECURITIES RANKING JUNIOR TO THE SERIES B
PREFERRED STOCK BY REASON OF THEIR OWNERSHIP THEREOF (INCLUDING, WITHOUT
LIMITATION, THE SERIES A PREFERRED STOCK), AN AMOUNT PER SHARE EQUAL TO THE
GREATER OF (I) THE ORIGINAL ISSUE PRICE, PLUS ANY ACCRUED BUT UNPAID DIVIDENDS
THEREON, OR (II)  SUCH AMOUNT PER SHARE AS WOULD HAVE BEEN PAYABLE HAD ALL
SHARES OF SERIES B PREFERRED STOCK BEEN CONVERTED INTO COMMON STOCK PURSUANT TO
SECTION 4 IMMEDIATELY PRIOR TO SUCH LIQUIDATION, DISSOLUTION OR WINDING UP (THE
AMOUNT PAYABLE PURSUANT TO THIS SENTENCE IS HEREINAFTER REFERRED TO AS THE
“SERIES B LIQUIDATION AMOUNT”).  IF UPON ANY SUCH LIQUIDATION, DISSOLUTION OR
WINDING UP OF THE CORPORATION, THE ASSETS OF THE CORPORATION AVAILABLE FOR
DISTRIBUTION TO ITS STOCKHOLDERS SHALL BE INSUFFICIENT TO PAY THE HOLDERS OF
SHARES OF SERIES B PREFERRED STOCK THE FULL AMOUNT TO WHICH THEY SHALL BE
ENTITLED UNDER THIS SUBSECTION 2.1, THE HOLDERS OF SHARES OF SERIES B PREFERRED
STOCK SHALL SHARE RATABLY IN ANY DISTRIBUTION OF THE ASSETS AVAILABLE FOR
DISTRIBUTION IN PROPORTION TO THE RESPECTIVE AMOUNTS WHICH WOULD OTHERWISE BE
PAYABLE IN RESPECT OF THE SHARES HELD BY THEM UPON SUCH DISTRIBUTION IF ALL
AMOUNTS PAYABLE ON OR WITH RESPECT TO SUCH SHARES WERE PAID IN FULL.

 

2.1.2        SERIES A PREFERRED STOCK. IN THE EVENT OF ANY VOLUNTARY OR
INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION OR A
DEEMED LIQUIDATION EVENT, THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK THEN
OUTSTANDING SHALL BE ENTITLED TO BE PAID IN CASH OUT OF THE ASSETS OF THE
CORPORATION AVAILABLE FOR DISTRIBUTION TO ITS STOCKHOLDERS FOLLOWING THE PAYMENT
IN FULL OF THE SERIES B LIQUIDATION AMOUNT BEFORE ANY PAYMENT SHALL BE MADE TO
THE HOLDERS OF SECURITIES RANKING JUNIOR TO THE SERIES A PREFERRED STOCK BY
REASON OF THEIR OWNERSHIP THEREOF, AN AMOUNT PER SHARE EQUAL TO THE GREATER OF
(I) THE ORIGINAL ISSUE PRICE, PLUS ANY DIVIDENDS DECLARED BUT UNPAID THEREON, OR
(II)  SUCH AMOUNT PER SHARE AS WOULD HAVE BEEN PAYABLE HAD ALL SHARES OF
SERIES A PREFERRED STOCK BEEN CONVERTED INTO COMMON STOCK PURSUANT TO SECTION 4
IMMEDIATELY PRIOR TO SUCH LIQUIDATION, DISSOLUTION OR WINDING UP (THE AMOUNT
PAYABLE PURSUANT TO THIS SENTENCE IS HEREINAFTER REFERRED TO AS THE “SERIES A
LIQUIDATION AMOUNT”).  IF UPON ANY SUCH LIQUIDATION, DISSOLUTION OR WINDING UP
OF THE CORPORATION, THE ASSETS OF THE CORPORATION AVAILABLE FOR DISTRIBUTION TO
ITS STOCKHOLDERS SHALL BE INSUFFICIENT TO PAY THE HOLDERS OF SHARES OF SERIES A
PREFERRED STOCK THE FULL AMOUNT TO WHICH THEY SHALL BE ENTITLED UNDER THIS
SUBSECTION 2.1, AFTER THE PAYMENT IN FULL OF THE SERIES B LIQUIDATION AMOUNT,
THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK SHALL SHARE RATABLY IN ANY
DISTRIBUTION OF THE ASSETS AVAILABLE FOR DISTRIBUTION IN PROPORTION TO THE
RESPECTIVE AMOUNTS WHICH WOULD OTHERWISE BE PAYABLE IN RESPECT OF THE SHARES
HELD BY THEM UPON SUCH DISTRIBUTION IF ALL AMOUNTS PAYABLE ON OR WITH RESPECT TO
SUCH SHARES WERE PAID IN FULL.

 

2.2           PAYMENTS TO HOLDERS OF COMMON STOCK.  IN THE EVENT OF ANY
VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
CORPORATION OR A DEEMED LIQUIDATION EVENT, AFTER THE PAYMENT OF ALL PREFERENTIAL
AMOUNTS REQUIRED TO BE PAID TO THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK
AND SERIES B PREFERRED STOCK, THE REMAINING ASSETS OF THE CORPORATION AVAILABLE
FOR DISTRIBUTION TO ITS STOCKHOLDERS SHALL BE DISTRIBUTED AMONG THE HOLDERS OF
SHARES OF COMMON STOCK, PRO RATA BASED ON THE NUMBER OF SHARES HELD BY EACH SUCH
HOLDER.

 

3

--------------------------------------------------------------------------------


 

2.3          DEEMED LIQUIDATION EVENTS.

 

2.3.1        DEFINITION.  EACH OF THE FOLLOWING EVENTS SHALL BE CONSIDERED A
“DEEMED LIQUIDATION EVENT”:

 

(a)           a merger or consolidation in which (i) the Corporation is a
constituent party or (ii) a subsidiary of the Corporation is a constituent party
and the Corporation issues shares of its capital stock pursuant to such merger
or consolidation, except any such merger or consolidation involving the
Corporation or a subsidiary in which the shares of capital stock of the
Corporation outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares of capital
stock that represent, immediately following such merger or consolidation, at
least a majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation (provided that, for the purpose of this Subsection 2.3.1, all shares
of Common Stock issuable upon exercise of Options (as defined below) outstanding
immediately prior to such merger or consolidation or upon conversion of
Convertible Securities (as defined below) outstanding immediately prior to such
merger or consolidation shall be deemed to be outstanding immediately prior to
such merger or consolidation and, if applicable, converted or exchanged in such
merger or consolidation on the same terms as the actual outstanding shares of
Common Stock are converted or exchanged); or

 

(b)           the sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Corporation.

 

2.3.2       EFFECTING A DEEMED LIQUIDATION EVENT.

 

(a)           The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 2.3.1(a)(i) unless the agreement or
plan of merger or consolidation for such transaction (the “Merger Agreement”)
provides that the consideration payable to the stockholders of the Corporation
shall be allocated among the holders of capital stock of the Corporation in
accordance with Subsections 2.1 and 2.2.

 

(b)           In the event of a Deemed Liquidation Event referred to in
Subsection 2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a
dissolution of the Corporation under the General Corporation Law within 90 days
after such Deemed Liquidation Event, then (i) the Corporation shall send a
written notice to each holder of Series B Preferred Stock no later than the 90th
day after the Deemed Liquidation Event advising such holders of their right (and
the requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series B
Preferred Stock, and (ii) if the holders of at least sixty-seven percent of the
then outstanding shares of Series B Preferred Stock so request in a written
instrument delivered to the Corporation not later than 120 days after such
Deemed Liquidation Event, the Corporation shall use the consideration received
by the Corporation for such Deemed Liquidation Event (net of any retained
liabilities associated with the assets sold or technology licensed, as
determined in good faith by the Board of Directors of the Corporation), together
with any other assets of the Corporation available for distribution to its
stockholders (the “Available Proceeds”), to the extent legally available
therefor, on the 150th day after such Deemed Liquidation Event, to redeem all
outstanding shares of Series B Preferred Stock at a price per share equal to
1.05 times the Series B Liquidation Amount.  Notwithstanding the foregoing, in
the event of a redemption pursuant to the preceding sentence, if the Available
Proceeds are

 

4

--------------------------------------------------------------------------------


 

not sufficient to redeem all outstanding shares of Series B Preferred Stock, or
if the Corporation does not have sufficient lawfully available funds to effect
such redemption, the Corporation shall redeem a pro rata portion of each
holder’s shares of Series B Preferred Stock to the fullest extent of such
Available Proceeds or such lawfully available funds, based on the respective
amounts which would otherwise be payable in respect of the shares to be redeemed
if the Available Proceeds or lawfully available funds were sufficient to redeem
all such shares, and shall redeem the remaining shares to have been redeemed as
soon as practicable after the Corporation has funds legally available therefor. 
The provisions of Subsections 6.2 through 6.4 shall apply, with such necessary
changes in the details thereof as are necessitated by the context, to the
redemption of the Series B Preferred Stock pursuant to this Subsection
2.3.2(b).  Prior to the distribution or redemption provided for in this
Subsection 2.3.2(b), the Corporation shall not expend or dissipate the
consideration received for such Deemed Liquidation Event, except to discharge
expenses incurred in connection with such Deemed Liquidation Event or in the
ordinary course of business.

 

(c)           In the event of a Deemed Liquidation Event referred to in
Subsection 2.3.1(a)(ii) or 2.3.1(b), if the Corporation does not effect a
dissolution of the Corporation under the General Corporation Law within 90 days
after such Deemed Liquidation Event, then (i) the Corporation shall send a
written notice to each holder of Series A Preferred Stock no later than the 90th
day after the Deemed Liquidation Event advising such holders of their right (and
the requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series B
Preferred Stock, and (ii) if the holders of at least sixty-seven percent of the
then outstanding shares of Series A Preferred Stock so request in a written
instrument delivered to the Corporation not later than 120 days after such
Deemed Liquidation Event, the Corporation shall use the Available Proceeds
remaining after the redemption of the Series B Preferred Stock pursuant to
Subsection 2.3.2(b), is applicable, to the extent legally available therefor, on
the 150th day after such Deemed Liquidation Event, to redeem all outstanding
shares of Series A Preferred Stock at a price per share equal to the Series A
Liquidation Amount.  Notwithstanding the foregoing, in the event of a redemption
pursuant to the preceding sentence, if the remaining Available Proceeds are not
sufficient to redeem all outstanding shares of Series A Preferred Stock, or if
the Corporation does not have sufficient lawfully available funds to effect such
redemption, the Corporation shall redeem a pro rata portion of each holder’s
shares of Series A Preferred Stock to the fullest extent of such remaining
Available Proceeds or such lawfully available funds, based on the respective
amounts which would otherwise be payable in respect of the shares to be redeemed
if the remaining Available Proceeds or lawfully available funds were sufficient
to redeem all such shares, and shall redeem the remaining shares to have been
redeemed as soon as practicable after the Corporation has funds legally
available therefor.  The provisions of Subsections 6.2 through 6.4 shall apply,
with such necessary changes in the details thereof as are necessitated by the
context, to the redemption of the Series A Preferred Stock pursuant to this
Subsection 2.3.2(c).  Prior to the distribution or redemption provided for in
this Subsection 2.3.2(b), the Corporation shall not expend or dissipate the
consideration received for such Deemed Liquidation Event, except to discharge
expenses incurred in connection with such Deemed Liquidation Event or in the
ordinary course of business.

 

2.3.3       Amount Deemed Paid or Distributed.  If the amount deemed paid or
distributed under this Subsection 2.3.3 is made in property other than in cash,
the value of such distribution shall be the fair market value of such property,
determined as follows:

 

(a)           For securities not subject to investment letters or other similar
restrictions on free marketability,

 

(i)            if traded on a securities exchange or the NASDAQ Stock Market,
the value shall be deemed to be the average of the closing prices of the
securities on such exchange or market over the 30-period ending three days prior
to the closing of such transaction;

 

5

--------------------------------------------------------------------------------


 

(ii)           if actively traded over-the-counter, the value shall be deemed to
be the average of the closing bid prices over the 30-day period ending three
days prior to the closing of such transaction; or

 

(iii)          if there is no active public market, the value shall be the fair
market value thereof, as determined in good faith by the Board of Directors of
the Corporation (so long as the Series B Director concurs).

 

(b)           The method of valuation of securities subject to investment
letters or other similar restrictions on free marketability (other than
restrictions arising solely by virtue of a stockholder’s status as an affiliate
or former affiliate) shall take into account an appropriate discount (as
determined in good faith by the Board of Directors of the Corporation (so long
as the Series B Director concurs)) from the market value as determined pursuant
to clause (a) above so as to reflect the approximate fair market value thereof.

 

3.            VOTING.

 

3.1          GENERAL; SERIES B DIRECTOR.

 

3.1.1        GENERAL.  ON ANY MATTER PRESENTED TO THE STOCKHOLDERS OF THE
CORPORATION FOR THEIR ACTION OR CONSIDERATION AT ANY MEETING OF STOCKHOLDERS OF
THE CORPORATION (OR BY WRITTEN CONSENT OF STOCKHOLDERS IN LIEU OF MEETING), EACH
HOLDER OF OUTSTANDING SHARES OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED
STOCK SHALL BE ENTITLED TO CAST THE NUMBER OF VOTES EQUAL TO THE NUMBER OF WHOLE
SHARES OF COMMON STOCK INTO WHICH THE SHARES OF SERIES A PREFERRED STOCK AND
SERIES B PREFERRED STOCK HELD BY SUCH HOLDER ARE CONVERTIBLE AS OF THE RECORD
DATE FOR DETERMINING STOCKHOLDERS ENTITLED TO VOTE ON SUCH MATTER.  EXCEPT AS
PROVIDED BY LAW OR BY THE OTHER PROVISIONS OF THE CERTIFICATE OF INCORPORATION,
HOLDERS OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK SHALL VOTE
TOGETHER WITH THE HOLDERS OF COMMON STOCK AS A SINGLE CLASS.

 

3.1.2        ELECTION OF DIRECTORS.  THE HOLDERS OF RECORD OF THE SHARES OF
SERIES B PREFERRED STOCK, EXCLUSIVELY AND AS A SEPARATE CLASS, SHALL BE ENTITLED
TO ELECT ONE (1) DIRECTOR OF THE CORPORATION (THE “SERIES B DIRECTOR”).  THE
BOARD OF DIRECTORS SHALL BE COMPRISED OF SEVEN (7) INDIVIDUALS (INCLUSIVE OF THE
SERIES B DIRECTOR). THE SERIES B DIRECTOR MAY BE REMOVED WITHOUT CAUSE BY, AND
ONLY BY, THE AFFIRMATIVE VOTE OF THE HOLDERS OF SERIES B PREFERRED STOCK, GIVEN
EITHER AT A SPECIAL MEETING OF SUCH STOCKHOLDERS DULY CALLED FOR THAT PURPOSE OR
PURSUANT TO A WRITTEN CONSENT OF STOCKHOLDERS.  IF THE HOLDERS OF SHARES OF
SERIES B PREFERRED STOCK FAIL TO ELECT A DIRECTOR TO FILL THE SERIES B DIRECTOR
POSITION, THEN SUCH DIRECTORSHIP SHALL REMAIN VACANT UNTIL SUCH TIME AS THE
HOLDERS OF THE SERIES B PREFERRED STOCK ELECT A PERSON TO FILL SUCH DIRECTORSHIP
BY VOTE OR WRITTEN CONSENT IN LIEU OF A MEETING; AND NO SUCH DIRECTORSHIP MAY BE
FILLED BY STOCKHOLDERS OF THE CORPORATION OTHER THAN BY THE HOLDERS OF THE
SERIES B PREFERRED STOCK, VOTING EXCLUSIVELY AND AS A SEPARATE CLASS. THE
HOLDERS OF RECORD OF THE SHARES OF COMMON STOCK, AND OF ANY OTHER CLASS OR
SERIES OF VOTING STOCK (INCLUDING THE SERIES B PREFERRED STOCK), EXCLUSIVELY AND
VOTING TOGETHER AS A SINGLE CLASS, SHALL BE ENTITLED TO ELECT THE BALANCE OF THE
TOTAL NUMBER OF DIRECTORS OF THE CORPORATION.  AT ANY MEETING HELD FOR THE
PURPOSE OF ELECTING A DIRECTOR, THE PRESENCE IN PERSON OR BY PROXY OF THE
HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES OF THE CLASS OR SERIES ENTITLED
TO ELECT SUCH DIRECTOR SHALL CONSTITUTE A QUORUM FOR THE PURPOSE OF ELECTING
SUCH DIRECTOR.

 

3.2          SERIES A PREFERRED STOCK PROTECTIVE PROVISIONS.  AT ANY TIME WHEN
SHARES OF SERIES A PREFERRED STOCK ARE OUTSTANDING, THE CORPORATION SHALL NOT,
EITHER DIRECTLY OR INDIRECTLY BY AMENDMENT, MERGER, CONSOLIDATION OR OTHERWISE,
DO ANY OF THE FOLLOWING WITHOUT (IN ADDITION TO ANY OTHER VOTE REQUIRED BY LAW
OR THE CERTIFICATE OF INCORPORATION) THE WRITTEN CONSENT OR AFFIRMATIVE VOTE OF
THE HOLDERS OF AT LEAST A MAJORITY OF THE THEN OUTSTANDING SHARES OF SERIES A
PREFERRED STOCK, GIVEN IN WRITING OR BY VOTE AT A MEETING, CONSENTING OR VOTING
(AS THE CASE MAY BE) SEPARATELY AS A CLASS:

 

6

--------------------------------------------------------------------------------


 

(a)           liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

 

(b)           amend, alter or repeal any provision of the Certificate of
Incorporation or Bylaws of the Corporation in a manner that adversely affects
the powers, preferences or rights of the Series A Preferred Stock;

 

(c)           create, or authorize the creation of, or issue or obligate itself
to issue shares of, any additional class or series of capital stock unless the
same ranks junior to the Series A Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and rights of redemption, or increase the
authorized number of shares of Series A Preferred Stock or increase the
authorized number of shares of any additional class or series of capital stock
unless the same ranks junior to the Series A Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and rights of redemption;

 

(d)           (i) reclassify, alter or amend any existing security of the
Corporation that is pari passu with the Series A Preferred Stock in respect of
the distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Series A Preferred Stock in respect of any such right, preference
or privilege, or (ii) reclassify, alter or amend any existing security of the
Corporation that is junior to the Series A Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to or pari passu with the Series A Preferred Stock in respect of any such
right, preference or privilege;

 

(e)           purchase or redeem (or permit any subsidiary to purchase or
redeem) or pay or declare any dividend or make any distribution on, any shares
of capital stock of the Corporation other than (i) redemptions of or dividends
or distributions on the Series A Preferred Stock as expressly authorized herein,
(ii) dividends or other distributions payable on the Common Stock solely in the
form of additional shares of Common Stock and or (iii) repurchases of stock from
former employees, officers, directors, consultants or other persons who
performed services for the Corporation or any subsidiary in connection with the
cessation of such employment or service at the lower of the original purchase
price or the then-current fair market value thereof;

 

(f)            increase the number of shares of Common Stock reserved for any of
the Company’s equity incentive plans;

 

(h)           determine the remuneration of directors of the Corporation; or

 

(i)            increase or decrease the number of directors of the Corporation
to more than 5 members, including the Series B Director.

 

3.3           SERIES B PREFERRED STOCK PROTECTIVE PROVISIONS.  AT ANY TIME WHEN
SHARES OF SERIES B PREFERRED STOCK ARE OUTSTANDING, THE CORPORATION SHALL NOT,
EITHER DIRECTLY OR INDIRECTLY BY AMENDMENT, MERGER, CONSOLIDATION OR OTHERWISE,
DO ANY OF THE FOLLOWING WITHOUT (IN ADDITION TO ANY OTHER VOTE REQUIRED BY LAW
OR THE CERTIFICATE OF INCORPORATION) THE WRITTEN CONSENT OR AFFIRMATIVE VOTE OF
THE HOLDERS OF AT LEAST A MAJORITY OF THE THEN OUTSTANDING SHARES OF SERIES B
PREFERRED STOCK, GIVEN IN WRITING OR BY VOTE AT A MEETING, CONSENTING OR VOTING
(AS THE CASE MAY BE) SEPARATELY AS A CLASS:

 

(a)           liquidate, dissolve or wind-up the business and affairs of the
Corporation, effect any Deemed Liquidation Event, or consent to any of the
foregoing;

 

7

--------------------------------------------------------------------------------


 

(b)         amend, alter or repeal any provision of the Certificate of
Incorporation or Bylaws of the Corporation in a manner that adversely affects
the powers, preferences or rights of the Series B Preferred Stock;

 

(c)         create, or authorize the creation of, or issue or obligate itself to
issue shares of, any additional class or series of capital stock unless (i) the
same ranks junior to the Series B Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and rights of redemption, or increase the
authorized number of shares of Series B Preferred Stock or increase the
authorized number of shares of any additional class or series of capital stock
unless the same ranks junior to the Series B Preferred Stock with respect to the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends and rights of redemption; or (ii) the
proceeds of such security shall be used to redeem all of the outstanding
Series B Preferred Stock pursuant to Section 6.1.1 hereof;

 

(d)           (i) reclassify, alter or amend any existing security of the
Corporation that is pari passu with the Series B Preferred Stock in respect of
the distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Series B Preferred Stock in respect of any such right, preference
or privilege, or (ii) reclassify, alter or amend any existing security of the
Corporation that is junior to the Series B Preferred Stock in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to or pari passu with the Series B Preferred Stock in respect of any such
right, preference or privilege;

 

(e)           purchase or redeem (or permit any subsidiary to purchase or
redeem) or pay or declare any dividend or make any distribution on, any shares
of capital stock of the Corporation other than (i) redemptions of or dividends
or distributions on the Series B Preferred Stock as expressly authorized herein,
(ii) dividends or other distributions payable on the Common Stock solely in the
form of additional shares of Common Stock and or (iii) repurchases of stock from
former employees, officers, directors, consultants or other persons who
performed services for the Corporation or any subsidiary in connection with the
cessation of such employment or service at the lower of the original purchase
price or the then-current fair market value thereof;

 

(f)            increase the number of shares of Common Stock reserved for any of
the Company’s equity incentive plans;

 

(h)           determine the remuneration of directors of the Corporation;

 

(i)            increase or decrease the number of directors of the Corporation
to more than 5 members, including the Series B Director; or

 

(j)            create, or authorize the creation of, or issue, or authorize the
issuance of any debt security unless the proceeds of such security shall be used
to redeem all of the outstanding Series B Preferred Stock pursuant to
Section 6.1.1 hereof.

 

4.            OPTIONAL CONVERSION.  THE HOLDERS OF THE SERIES A PREFERRED STOCK
AND SERIES B PREFERRED STOCK SHALL HAVE CONVERSION RIGHTS AS FOLLOWS (THE
“CONVERSION RIGHTS”):

 

4.1          RIGHT TO CONVERT.

 

4.1.1        CONVERSION RATIO.  EACH SHARE OF SERIES A PREFERRED STOCK AND
SERIES B PREFERRED STOCK SHALL BE CONVERTIBLE, AT THE OPTION OF THE HOLDER
THEREOF, AT ANY TIME AND FROM TIME TO TIME,

 

8

--------------------------------------------------------------------------------


 

AND WITHOUT THE PAYMENT OF ADDITIONAL CONSIDERATION BY THE HOLDER THEREOF, INTO
SUCH NUMBER OF FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK AS IS
DETERMINED BY DIVIDING THE ORIGINAL ISSUE PRICE BY THE CONVERSION PRICE (AS
DEFINED BELOW) IN EFFECT AT THE TIME OF CONVERSION.  THE “CONVERSION PRICE”
SHALL INITIALLY BE EQUAL TO $0.30 WITH RESPECT TO THE SERIES A PREFERRED STOCK
AND $0.0284 WITH RESPECT TO THE SERIES B PREFERRED STOCK.  SUCH INITIAL
CONVERSION PRICE, AND THE RATE AT WHICH SHARES OF SERIES A PREFERRED STOCK OR
SERIES B PREFERRED STOCK MAY BE CONVERTED INTO SHARES OF COMMON STOCK, SHALL BE
SUBJECT TO ADJUSTMENT AS PROVIDED BELOW.

 

4.1.2        TERMINATION OF CONVERSION RIGHTS. IN THE EVENT OF A NOTICE OF
REDEMPTION OF ANY SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK
PURSUANT TO SECTION 6, THE CONVERSION RIGHTS OF THE SHARES DESIGNATED FOR
REDEMPTION SHALL TERMINATE ON THE APPLICABLE DATE SET FORTH IN SECTION 6.

 

4.2          FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE
ISSUED UPON CONVERSION OF THE SERIES A PREFERRED STOCK OR SERIES B PREFERRED
STOCK.  IN LIEU OF ANY FRACTIONAL SHARES TO WHICH THE HOLDER WOULD OTHERWISE BE
ENTITLED, THE CORPORATION SHALL PAY CASH EQUAL TO SUCH FRACTION MULTIPLIED BY
THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK AS DETERMINED IN GOOD FAITH BY
THE BOARD OF DIRECTORS OF THE CORPORATION.  WHETHER OR NOT FRACTIONAL SHARES
WOULD BE ISSUABLE UPON SUCH CONVERSION SHALL BE DETERMINED ON THE BASIS OF THE
TOTAL NUMBER OF SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK
THE HOLDER IS AT THE TIME CONVERTING INTO COMMON STOCK AND THE AGGREGATE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION.

 

4.3          MECHANICS OF CONVERSION.

 

4.3.1        NOTICE OF CONVERSION.  IN ORDER FOR A HOLDER OF SERIES A PREFERRED
STOCK OR SERIES B PREFERRED STOCK, IF AND AS APPLICABLE, TO VOLUNTARILY CONVERT
SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK INTO SHARES OF
COMMON STOCK, SUCH HOLDER SHALL SURRENDER THE CERTIFICATE OR CERTIFICATES FOR
SUCH SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK (OR, IF SUCH
REGISTERED HOLDER ALLEGES THAT SUCH CERTIFICATE HAS BEEN LOST, STOLEN OR
DESTROYED, A LOST CERTIFICATE AFFIDAVIT AND AGREEMENT REASONABLY ACCEPTABLE TO
THE CORPORATION TO INDEMNIFY THE CORPORATION AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST THE CORPORATION ON ACCOUNT OF THE ALLEGED LOSS, THEFT OR DESTRUCTION OF
SUCH CERTIFICATE), AT THE OFFICE OF THE TRANSFER AGENT FOR THE SERIES A
PREFERRED STOCK OR SERIES B PREFERRED STOCK (OR AT THE PRINCIPAL OFFICE OF THE
CORPORATION IF THE CORPORATION SERVES AS ITS OWN TRANSFER AGENT), TOGETHER WITH
WRITTEN NOTICE THAT SUCH HOLDER ELECTS TO CONVERT ALL OR ANY NUMBER OF THE
SHARES OF THE SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK REPRESENTED
BY SUCH CERTIFICATE OR CERTIFICATES AND, IF APPLICABLE, ANY EVENT ON WHICH SUCH
CONVERSION IS CONTINGENT.  SUCH NOTICE SHALL STATE SUCH HOLDER’S NAME OR THE
NAMES OF THE NOMINEES IN WHICH SUCH HOLDER WISHES THE CERTIFICATE OR
CERTIFICATES FOR SHARES OF COMMON STOCK TO BE ISSUED, IF PERMITTED.  IF REQUIRED
BY THE CORPORATION, CERTIFICATES SURRENDERED FOR CONVERSION SHALL BE ENDORSED OR
ACCOMPANIED BY A WRITTEN INSTRUMENT OR INSTRUMENTS OF TRANSFER, IN FORM
SATISFACTORY TO THE CORPORATION, DULY EXECUTED BY THE REGISTERED HOLDER OR HIS,
HER OR ITS ATTORNEY DULY AUTHORIZED IN WRITING.  THE CLOSE OF BUSINESS ON THE
DATE OF RECEIPT BY THE TRANSFER AGENT (OR BY THE CORPORATION IF THE CORPORATION
SERVES AS ITS OWN TRANSFER AGENT) OF SUCH CERTIFICATES (OR LOST CERTIFICATE
AFFIDAVIT AND AGREEMENT) AND NOTICE SHALL BE THE TIME OF CONVERSION (THE
“CONVERSION TIME”), AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THE SHARES REPRESENTED BY SUCH CERTIFICATE SHALL BE DEEMED TO BE OUTSTANDING OF
RECORD AS OF SUCH DATE.  THE CORPORATION SHALL, AS SOON AS PRACTICABLE AFTER THE
CONVERSION TIME, (I) ISSUE AND DELIVER TO SUCH HOLDER OF SERIES A PREFERRED
STOCK OR SERIES B PREFERRED STOCK, OR TO HIS, HER OR ITS NOMINEES, A CERTIFICATE
OR CERTIFICATES FOR THE NUMBER OF FULL SHARES OF COMMON STOCK ISSUABLE UPON SUCH
CONVERSION IN ACCORDANCE WITH THE PROVISIONS HEREOF AND A CERTIFICATE FOR THE
NUMBER (IF ANY) OF THE SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED
STOCK REPRESENTED BY THE SURRENDERED CERTIFICATE THAT WERE NOT CONVERTED INTO
COMMON STOCK, (II) PAY IN CASH SUCH AMOUNT AS PROVIDED IN SUBSECTION 4.2 IN LIEU
OF ANY FRACTION OF A SHARE OF COMMON STOCK OTHERWISE ISSUABLE UPON SUCH
CONVERSION AND (III) PAY ALL DECLARED BUT UNPAID DIVIDENDS ON THE SHARES OF
SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK CONVERTED.

 

9

--------------------------------------------------------------------------------


 

4.3.2        RESERVATION OF SHARES.  THE CORPORATION SHALL AT ALL TIMES WHEN THE
SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK SHALL BE OUTSTANDING,
RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED CAPITAL STOCK, FOR
THE PURPOSE OF EFFECTING THE CONVERSION OF THE SERIES A PREFERRED STOCK OR
SERIES B PREFERRED STOCK, AS APPLICABLE, SUCH NUMBER OF ITS DULY AUTHORIZED
SHARES OF COMMON STOCK EQUAL TO 120% OF THE NUMBER OF SHARES OF COMMON STOCK AS
SHALL FROM TIME TO TIME BE SUFFICIENT (I) TO EFFECT THE CONVERSION OF ALL
OUTSTANDING SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK AND TO EFFECT
ANY DIVIDENDS PAID IN SHARES OF THE COMPANY’S COMMON STOCK AND (II) IN THE EVENT
OF ANY BREACH BY THE CORPORATION UNDER THAT CERTAIN SECURITIES PURCHASE
AGREEMENT (THE “PURCHASE AGREEMENT”) BETWEEN THE CORPORATION AND MGT CAPITAL
INVESTMENTS, INC. (“MGT”), DATED AS OF MAY 14, 2009, OR THAT CERTAIN CONVERTIBLE
PROMISSORY NOTE HELD BY MGT (THE “NOTE”), DATED MAY 14, 2009, WHICH BREACH
REMAINS UNCURED AFTER THE RUNNING OF ANY CURE PERIOD, SUCH NUMBER OF SHARES OF
COMMON STOCK SUFFICIENT TO GIVE MGT FIFTY (50%) PERCENT OF THE CORPORATION’S
OUTSTANDING SHARES (EXCLUSIVE OF MGT’S CURRENT EQUITY HOLDINGS); AND IF AT ANY
TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SHALL NOT BE
SUFFICIENT TO EFFECT THE CONVERSION OF ALL THEN OUTSTANDING SHARES OF THE
SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK AND TO EFFECT ANY
DIVIDENDS PAID IN SHARES OF THE CORPORATION’S COMMON STOCK AND SHARES OF COMMON
STOCK ISSUED AS A RESULT OF THE CORPORATION’S BREACH OF THE PURCHASE AGREEMENT
OR THE NOTE, THE CORPORATION SHALL TAKE SUCH CORPORATE ACTION AS MAY BE
NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO SUCH
NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH PURPOSES, INCLUDING, WITHOUT
LIMITATION, ENGAGING IN BEST EFFORTS TO OBTAIN THE REQUISITE STOCKHOLDER
APPROVAL OF ANY NECESSARY AMENDMENT TO THE CERTIFICATE OF INCORPORATION.  BEFORE
TAKING ANY ACTION WHICH WOULD CAUSE AN ADJUSTMENT REDUCING THE APPLICABLE
CONVERSION PRICE BELOW THE THEN PAR VALUE OF THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THE SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK, THE
CORPORATION WILL TAKE ANY CORPORATE ACTION WHICH MAY, IN THE OPINION OF ITS
COUNSEL, BE NECESSARY IN ORDER THAT THE CORPORATION MAY VALIDLY AND LEGALLY
ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK AT SUCH ADJUSTED
CONVERSION PRICE.

 

4.3.3        EFFECT OF CONVERSION.  ALL SHARES OF SERIES A PREFERRED STOCK AND
SERIES B PREFERRED STOCK WHICH SHALL HAVE BEEN SURRENDERED FOR CONVERSION AS
HEREIN PROVIDED SHALL NO LONGER BE DEEMED TO BE OUTSTANDING AND ALL RIGHTS WITH
RESPECT TO SUCH SHARES SHALL IMMEDIATELY CEASE AND TERMINATE AT THE CONVERSION
TIME, EXCEPT ONLY THE RIGHT OF THE HOLDERS THEREOF TO RECEIVE SHARES OF COMMON
STOCK IN EXCHANGE THEREFOR, TO RECEIVE PAYMENT IN LIEU OF ANY FRACTION OF A
SHARE OTHERWISE ISSUABLE UPON SUCH CONVERSION AS PROVIDED IN SUBSECTION 4.2 AND
TO RECEIVE PAYMENT OF ANY DIVIDENDS DECLARED BUT UNPAID THEREON.  ANY SHARES OF
SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK SO CONVERTED SHALL BE
RETIRED AND CANCELLED AND MAY NOT BE REISSUED AS SHARES OF SUCH SERIES, AND THE
CORPORATION MAY THEREAFTER TAKE SUCH APPROPRIATE ACTION (WITHOUT THE NEED FOR
STOCKHOLDER ACTION) AS MAY BE NECESSARY TO REDUCE THE AUTHORIZED NUMBER OF
SHARES OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK ACCORDINGLY.

 

1.1.2        NO FURTHER ADJUSTMENT.  UPON ANY SUCH CONVERSION, NO ADJUSTMENT TO
THE APPLICABLE CONVERSION PRICE SHALL BE MADE FOR ANY DECLARED BUT UNPAID
DIVIDENDS ON THE SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK
SURRENDERED FOR CONVERSION OR ON THE COMMON STOCK DELIVERED UPON CONVERSION.

 

4.3.4        TAXES.  THE CORPORATION SHALL PAY ANY AND ALL ISSUE AND OTHER
SIMILAR TAXES THAT MAY BE PAYABLE IN RESPECT OF ANY ISSUANCE OR DELIVERY OF
SHARES OF COMMON STOCK UPON CONVERSION OF SHARES PURSUANT TO THIS SECTION 4. 
THE CORPORATION SHALL NOT, HOWEVER, BE REQUIRED TO PAY ANY TAX WHICH MAY BE
PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE AND DELIVERY OF
SHARES OF COMMON STOCK IN A NAME OTHER THAN THAT IN WHICH THE SHARES OF SERIES A
PREFERRED STOCK OR SERIES B PREFERRED STOCK SO CONVERTED WERE REGISTERED, AND NO
SUCH ISSUANCE OR DELIVERY SHALL BE MADE UNLESS AND UNTIL THE PERSON OR ENTITY
REQUESTING SUCH ISSUANCE HAS PAID TO THE CORPORATION THE AMOUNT OF ANY SUCH TAX
OR HAS ESTABLISHED, TO THE SATISFACTION OF THE CORPORATION, THAT SUCH TAX HAS
BEEN PAID.

 

4.4           ADJUSTMENTS TO CONVERSION PRICE FOR DILUTING ISSUES.

 

10

--------------------------------------------------------------------------------


 

4.4.1        SPECIAL DEFINITIONS.  FOR PURPOSES OF THIS ARTICLE FOURTH, THE
FOLLOWING DEFINITIONS SHALL APPLY:

 

(a)           “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

(b)           “Original Issue Date” shall mean the date on which the first share
of the applicable series of Preferred Stock was issued.

 

(c)           “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

 

(d)           “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued (or, pursuant to Subsection 4.4.3 below, deemed to be
issued) by the Corporation after the Original Issue Date, other than (1) the
following shares of Common Stock and (2) shares of Common Stock deemed issued
pursuant to the following Options and Convertible Securities (clauses (1) and
(2), collectively, “Exempted Securities”):

 

(i)                         shares of Common Stock, Options or Convertible
Securities issued as a dividend or distribution on Series A Preferred Stock or
Series B Preferred Stock;

 

(ii)                      shares of Common Stock, Options or Convertible
Securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock that is covered by Subsection 4.5, 4.6,
4.7 or 4.8; or

 

(iii)                   shares of Common Stock or Options issued to employees or
directors of, or consultants or advisors to, the Corporation or any of its
subsidiaries pursuant to a plan, agreement or arrangement unanimously approved
by the Board of Directors of the Corporation (including the Series B Preferred
Director).

 

4.4.2        NO ADJUSTMENT OF CONVERSION PRICE.  NO ADJUSTMENT IN THE CONVERSION
PRICE SHALL BE MADE AS THE RESULT OF THE ISSUANCE OR DEEMED ISSUANCE OF
ADDITIONAL SHARES OF COMMON STOCK IF THE CORPORATION RECEIVES WRITTEN NOTICE
FROM THE HOLDERS OF AT LEAST MAJORITY OF THE THEN OUTSTANDING SHARES OF SERIES B
PREFERRED STOCK, EACH VOTING AS A SEPARATE CLASS, AGREEING THAT NO SUCH
ADJUSTMENT SHALL BE MADE AS THE RESULT OF THE ISSUANCE OR DEEMED ISSUANCE OF
SUCH ADDITIONAL SHARES OF COMMON STOCK.

 

4.4.3        DEEMED ISSUE OF ADDITIONAL SHARES OF COMMON STOCK.

 

(a)           If the Corporation at any time or from time to time after the
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of

 

11

--------------------------------------------------------------------------------


 

the time of such issue or, in case such a record date shall have been fixed, as
of the close of business on such record date.

 

(b)           If the terms of any Option or Convertible Security, the issuance
of which resulted in an adjustment to the Conversion Price pursuant to the terms
of Subsection 4.4.4, are revised as a result of an amendment to such terms or if
any other adjustment is made pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Conversion Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Conversion Price as would have obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security.  Notwithstanding the foregoing, no readjustment pursuant
to this clause (b) shall have the effect of increasing the Conversion Price to
an amount which exceeds the lower of (i) the applicable Conversion Price in
effect immediately prior to the original adjustment made as a result of the
issuance of such Option or Convertible Security, or (ii) the applicable
Conversion Price that would have resulted from any issuances of Additional
Shares of Common Stock (other than deemed issuances of Additional Shares of
Common Stock as a result of the issuance of such Option or Convertible Security)
between the original adjustment date and such readjustment date.

 

(c)           If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Conversion Price
pursuant to the terms of Subsection 4.4.4 (either because the consideration per
share (determined pursuant to Subsection 4.4.5) of the Additional Shares of
Common Stock subject thereto was equal to or greater than the Conversion Price
then in effect, or because such Option or Convertible Security was issued before
the Original Issue Date), are revised after the Original Issue Date as a result
of an amendment to such terms or any other adjustment pursuant to the provisions
of such Option or Convertible Security (but excluding automatic adjustments to
such terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to provide for either (1) any increase in the number of
shares of Common Stock issuable upon the exercise, conversion or exchange of any
such Option or Convertible Security or (2) any decrease in the consideration
payable to the Corporation upon such exercise, conversion or exchange, then such
Option or Convertible Security, as so amended or adjusted, and the Additional
Shares of Common Stock subject thereto (determined in the manner provided in
Subsection 4.4.3(a)) shall be deemed to have been issued effective upon such
increase or decrease becoming effective.

 

(d)           Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Conversion Price pursuant to the terms of Subsection 4.4.4,
the Conversion Price shall be readjusted to such Conversion Price as would have
obtained had such Option or Convertible Security (or portion thereof) never been
issued.

 

(e)           If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Conversion Price provided for in this Subsection 4.4.3
shall be effected at the time of such issuance or amendment based on such number
of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Subsection 4.4.3).  If the number of
shares of Common Stock

 

12

--------------------------------------------------------------------------------


 

issuable upon the exercise, conversion and/or exchange of any Option or
Convertible Security, or the consideration payable to the Corporation upon such
exercise, conversion and/or exchange, cannot be calculated at all at the time
such Option or Convertible Security is issued or amended, any adjustment to the
Conversion Price that would result under the terms of this Subsection 4.4.3 at
the time of such issuance or amendment shall instead be effected at the time
such number of shares and/or amount of consideration is first calculable (even
if subject to subsequent adjustments), assuming for purposes of calculating such
adjustment to the Conversion Price that such issuance or amendment took place at
the time such calculation can first be made.

 

4.4.4        ADJUSTMENT OF CONVERSION PRICE UPON ISSUANCE OF ADDITIONAL SHARES
OF COMMON STOCK.

 

4.4.4.1     SPECIAL ADJUSTMENTS TO SERIES B CONVERSION PRICE IN ABSENCE OF
QUALFIED EQUITY FINANCING.  UNLESS A QUALIFIED EQUITY FINANCING HAS OCCURRED,
AND IN THE EVENT THE SERIES B PREFERRED STOCK IS NOT PREVIOUSLY REDEEMED
PURSUANT TO SUBSECTION 2.3.2 OR SECTION 6, ON JANUARY 1, 2010, THE SERIES B
CONVERSION PRICE SHALL BE ADJUSTED TO EQUAL $0.001, WHERE “QUALIFIED EQUITY
FINANCING” MEANS AN EQUITY FINANCING BY THE CORPORATION IN AN AGGREGATE SUM OF
AT LEAST $5,000,000, UPON TERMS AND CONDITIONS ACCEPTABLE TO THE CORPORATION’S
BOARD OF DIRECTORS, WHICH SHALL INCLUDE THE SPECIFIC APPROVAL OF THE SERIES B
DIRECTOR, NOT TO BE UNREASONABLY WITHHELD, WHICH FINANCING CLOSES ON OR BEFORE
DECEMBER 31, 2009.

 

4.4.4.2     ADJUSTMENTS TO SERIES A CONVERSION PRICE AND SERIES B CONVERSION
PRICE. IN ADDITION TO THE ADJUSTMENT SET FORTH IN SUBSECTION 4.4.4.1, IN THE
EVENT THE CORPORATION SHALL AT ANY TIME AFTER THE ORIGINAL ISSUE DATE OF THE
SERIES B PREFERRED STOCK ISSUE ADDITIONAL SHARES OF COMMON STOCK (INCLUDING
ADDITIONAL SHARES OF COMMON STOCK DEEMED TO BE ISSUED PURSUANT TO SUBSECTION
4.4.3), WITHOUT CONSIDERATION OR FOR A CONSIDERATION PER SHARE LESS THAN THE
APPLICABLE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUE, THEN

 

(a)           the Conversion Price of the Series A Preferred Stock shall be
reduced, concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

 

CP2 = CP1* (A + B) ÷ (A + C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

“CP2”          shall mean the Conversion Price for such series of Preferred
Stock in effect immediately after such issue of Additional Shares of Common
Stock

 

“CP1”          shall mean the Conversion Price for such series of Preferred
Stock in effect immediately prior to such issue of Additional Shares of Common
Stock;

 

“A”                    shall mean the number of shares of Common Stock
outstanding immediately prior to such issue of Additional Shares of Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon exercise of Options outstanding immediately prior to such issue or upon
conversion or exchange of Convertible Securities (including the Series A
Preferred Stock and Series B Preferred Stock) outstanding (assuming exercise of
any

 

13

--------------------------------------------------------------------------------


 

outstanding Options therefor) immediately prior to such issue);

 

“B”                      shall mean the number of shares of Common Stock that
would have been issued if such Additional Shares of Common Stock had been issued
at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Corporation in respect of such issue by CP1); and

 

“C”                      shall mean the number of such Additional Shares of
Common Stock issued in such transaction; and

 

(b)           the Conversion Price of the Series B Preferred Stock shall be
reduced, concurrently with adjustment to the Series A Preferred Stock Conversion
Price, to a price (calculated to the nearest one-hundredth of a cent) in order
to maintain the ratio of the number of shares of Series B Preferred Stock to the
number of shares of Series A Preferred Stock (each as measured on an
as-converted basis) as existed prior to the adjustment to the Series A Preferred
Stock Conversion Price.

 

4.4.5        DETERMINATION OF CONSIDERATION.  FOR PURPOSES OF THIS SUBSECTION
4.4, THE CONSIDERATION RECEIVED BY THE CORPORATION FOR THE ISSUE OF ANY
ADDITIONAL SHARES OF COMMON STOCK SHALL BE COMPUTED AS FOLLOWS:

 

(a)           Cash and Property:  Such consideration shall:

 

(i)                         insofar as it consists of cash, be computed at the
aggregate amount of cash received by the Corporation, excluding amounts paid or
payable for accrued interest;

 

(ii)                      insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors of the Corporation (with the
concurrence of the Series B Preferred Stock Director); and

 

(iii)                   in the event Additional Shares of Common Stock are
issued together with other shares or securities or other assets of the
Corporation for consideration which covers both, be the proportion of such
consideration so received, computed as provided in clauses (i) and (ii) above,
as determined in good faith by the Board of Directors of the Corporation.

 

(b)           Options and Convertible Securities.  The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 4.4.3, relating to Options and Convertible
Securities, shall be determined by dividing

 

(i)                         the total amount, if any, received or receivable by
the Corporation as consideration for the issue of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration (as
set

 

14

--------------------------------------------------------------------------------


 

forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Corporation upon the exercise of such Options or the conversion or exchange
of such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by

 

(ii)                      the maximum number of shares of Common Stock (as set
forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities.

 

4.4.6        MULTIPLE CLOSING DATES.  IN THE EVENT THE CORPORATION SHALL ISSUE
ON MORE THAN ONE DATE ADDITIONAL SHARES OF COMMON STOCK THAT ARE A PART OF ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS AND THAT WOULD RESULT IN AN
ADJUSTMENT TO THE CONVERSION PRICE PURSUANT TO THE TERMS OF SUBSECTION 4.4.4,
THEN, UPON THE FINAL SUCH ISSUANCE, THE CONVERSION PRICE SHALL BE READJUSTED TO
GIVE EFFECT TO ALL SUCH ISSUANCES AS IF THEY OCCURRED ON THE DATE OF THE FIRST
SUCH ISSUANCE (AND WITHOUT GIVING EFFECT TO ANY ADDITIONAL ADJUSTMENTS AS A
RESULT OF ANY SUCH SUBSEQUENT ISSUANCES WITHIN SUCH PERIOD).

 

4.5           ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE CORPORATION
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE EFFECT A
SUBDIVISION OF THE OUTSTANDING COMMON STOCK, THE CONVERSION PRICE IN EFFECT
IMMEDIATELY BEFORE THAT SUBDIVISION SHALL BE PROPORTIONATELY DECREASED SO THAT
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON CONVERSION OF EACH SHARE OF
SUCH SERIES SHALL BE INCREASED IN PROPORTION TO SUCH INCREASE IN THE AGGREGATE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING.  IF THE CORPORATION SHALL AT ANY
TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE COMBINE THE OUTSTANDING
SHARES OF COMMON STOCK, THE CONVERSION PRICE IN EFFECT IMMEDIATELY BEFORE THE
COMBINATION SHALL BE PROPORTIONATELY INCREASED SO THAT THE NUMBER OF SHARES OF
COMMON STOCK ISSUABLE ON CONVERSION OF EACH SHARE OF SUCH SERIES SHALL BE
DECREASED IN PROPORTION TO SUCH DECREASE IN THE AGGREGATE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING.  ANY ADJUSTMENT UNDER THIS SUBSECTION SHALL BECOME
EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR COMBINATION
BECOMES EFFECTIVE.

 

4.6           ADJUSTMENT FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT
THE CORPORATION AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE
SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE ON
THE COMMON STOCK IN ADDITIONAL SHARES OF COMMON STOCK, THEN AND IN EACH SUCH
EVENT THE CONVERSION PRICE IN EFFECT IMMEDIATELY BEFORE SUCH EVENT SHALL BE
DECREASED AS OF THE TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH A RECORD DATE
SHALL HAVE BEEN FIXED, AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, BY
MULTIPLYING THE CONVERSION PRICE THEN IN EFFECT BY A FRACTION:

 

(1)                                  the numerator of which shall be the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, and

 

(2)                                  the denominator of which shall be the total
number of shares of Common Stock issued and outstanding immediately prior to the
time of such

 

15

--------------------------------------------------------------------------------


 

issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.

 

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Conversion Price shall be recomputed accordingly as of
the close of business on such record date and thereafter the Conversion Price
shall be adjusted pursuant to this subsection as of the time of actual payment
of such dividends or distributions; and (b) that no such adjustment shall be
made if the holders of Series A Preferred Stock or Series B Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series A Preferred Stock and Series B
Preferred Stock had been converted into Common Stock on the date of such event.

 

4.7           ADJUSTMENTS FOR OTHER DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT
THE CORPORATION AT ANY TIME OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE
SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN
SECURITIES OF THE CORPORATION OR IN OTHER PROPERTY AND THE PROVISIONS OF
SECTION 1 DO NOT APPLY TO SUCH DIVIDEND OR DISTRIBUTION, THEN AND IN EACH SUCH
EVENT THE HOLDERS OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK SHALL
RECEIVE, SIMULTANEOUSLY WITH THE DISTRIBUTION TO THE HOLDERS OF COMMON STOCK, A
DIVIDEND OR OTHER DISTRIBUTION OF SUCH SECURITIES OR OTHER PROPERTY IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH SECURITIES OR OTHER PROPERTY AS THEY WOULD HAVE
RECEIVED IF ALL OUTSTANDING SHARES OF SERIES A PREFERRED STOCK AND SERIES B
PREFERRED STOCK HAD BEEN CONVERTED INTO COMMON STOCK ON THE DATE OF SUCH EVENT.

 

4.8           ADJUSTMENT FOR MERGER OR REORGANIZATION, ETC.  SUBJECT TO THE
PROVISIONS OF SUBSECTION 2.3, IF THERE SHALL OCCUR ANY REORGANIZATION,
RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER INVOLVING THE
CORPORATION IN WHICH THE COMMON STOCK (BUT NOT THE SERIES A PREFERRED STOCK OR
SERIES B PREFERRED STOCK) IS CONVERTED INTO OR EXCHANGED FOR SECURITIES, CASH OR
OTHER PROPERTY (OTHER THAN A TRANSACTION COVERED BY SUBSECTIONS 4.4, 4.6 OR
4.7), THEN, FOLLOWING ANY SUCH REORGANIZATION, RECAPITALIZATION,
RECLASSIFICATION, CONSOLIDATION OR MERGER, EACH SHARE OF SERIES A PREFERRED
STOCK AND SERIES B PREFERRED STOCK SHALL THEREAFTER BE CONVERTIBLE IN LIEU OF
THE COMMON STOCK INTO WHICH IT WAS CONVERTIBLE PRIOR TO SUCH EVENT INTO THE KIND
AND AMOUNT OF SECURITIES, CASH OR OTHER PROPERTY WHICH A HOLDER OF THE NUMBER OF
SHARES OF COMMON STOCK OF THE CORPORATION ISSUABLE UPON CONVERSION OF ONE SHARE
OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK IMMEDIATELY PRIOR TO
SUCH REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER
WOULD HAVE BEEN ENTITLED TO RECEIVE PURSUANT TO SUCH TRANSACTION; AND, IN SUCH
CASE, APPROPRIATE ADJUSTMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE CORPORATION) SHALL BE MADE IN THE APPLICATION OF THE PROVISIONS
IN THIS SECTION 4 WITH RESPECT TO THE RIGHTS AND INTERESTS THEREAFTER OF THE
HOLDERS OF THE SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK, TO THE END
THAT THE PROVISIONS SET FORTH IN THIS SECTION 4 (INCLUDING PROVISIONS WITH
RESPECT TO CHANGES IN AND OTHER ADJUSTMENTS OF THE CONVERSION PRICE) SHALL
THEREAFTER BE APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO ANY
SECURITIES OR OTHER PROPERTY THEREAFTER DELIVERABLE UPON THE CONVERSION OF THE
SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK.

 

4.9           CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE CONVERSION PRICE PURSUANT TO THIS SECTION 4,
THE CORPORATION AT ITS EXPENSE SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE BUT
IN ANY EVENT NOT LATER THAN 10 DAYS THEREAFTER, COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO EACH HOLDER OF
SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK A CERTIFICATE SETTING
FORTH SUCH ADJUSTMENT OR READJUSTMENT (INCLUDING THE KIND AND AMOUNT OF
SECURITIES, CASH OR OTHER PROPERTY INTO WHICH THE SERIES A PREFERRED STOCK OR
SERIES B PREFERRED STOCK IS CONVERTIBLE) AND SHOWING IN DETAIL THE FACTS UPON
WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED.  THE CORPORATION SHALL, AS
PROMPTLY AS REASONABLY PRACTICABLE AFTER THE WRITTEN REQUEST AT ANY TIME OF ANY
HOLDER OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK (BUT

 

16

--------------------------------------------------------------------------------


 

IN ANY EVENT NOT LATER THAN 10 DAYS THEREAFTER), FURNISH OR CAUSE TO BE
FURNISHED TO SUCH HOLDER A CERTIFICATE SETTING FORTH (I) THE CONVERSION PRICE
THEN IN EFFECT, AND (II) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF
ANY, OF OTHER SECURITIES, CASH OR PROPERTY WHICH THEN WOULD BE RECEIVED UPON THE
CONVERSION OF SERIES A PREFERRED STOCK OR SERIES B PREFERRED STOCK.

 

4.10         NOTICE OF RECORD DATE.  IN THE EVENT:

 

(a)           the Corporation shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon conversion
of the Series A Preferred Stock or Series B Preferred Stock) for the purpose of
entitling or enabling them to receive any dividend or other distribution, or to
receive any right to subscribe for or purchase any shares of capital stock of
any class or any other securities, or to receive any other security; or

 

(b)           of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or

 

(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,

 

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series A Preferred Stock or Series B Preferred Stock a notice
specifying, as the case may be, (i) the record date for such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is proposed to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such other capital stock or
securities at the time issuable upon the conversion of the Series A Preferred
Stock or Series B Preferred Stock) shall be entitled to exchange their shares of
Common Stock (or such other capital stock or securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up, and the amount per
share and character of such exchange applicable to the Series A Preferred Stock,
Series B Preferred Stock and the Common Stock.  Such notice shall be sent at
least 10 days prior to the record date or effective date for the event specified
in such notice.

 

5.             MANDATORY CONVERSION.

 

5.1           UPON THE DATE AND TIME, OR THE OCCURRENCE OF AN EVENT, SPECIFIED
BY VOTE OR WRITTEN CONSENT OF THE HOLDERS OF AT LEAST SIXTY-SEVEN PERCENT OF THE
THEN OUTSTANDING SHARES OF SERIES B PREFERRED STOCK (THE TIME OF SUCH CLOSING OR
THE DATE AND TIME SPECIFIED OR THE TIME OF THE EVENT SPECIFIED IN SUCH VOTE OR
WRITTEN CONSENT IS REFERRED TO HEREIN AS THE “MANDATORY CONVERSION TIME”),
(I) ALL OUTSTANDING SHARES OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED
STOCK SHALL AUTOMATICALLY BE CONVERTED INTO SHARES OF COMMON STOCK, AT THE THEN
EFFECTIVE CONVERSION RATE AND (II) SUCH SHARES MAY NOT BE REISSUED BY THE
CORPORATION.

 

5.2           PROCEDURAL REQUIREMENTS.  ALL HOLDERS OF RECORD OF SHARES OF
SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK SHALL BE SENT WRITTEN
NOTICE OF THE MANDATORY CONVERSION TIME AND THE PLACE DESIGNATED FOR MANDATORY
CONVERSION OF ALL SUCH SHARES OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED
STOCK PURSUANT TO THIS SECTION 5.  SUCH NOTICE NEED NOT BE SENT IN ADVANCE OF
THE OCCURRENCE OF THE MANDATORY CONVERSION TIME.  UPON RECEIPT OF SUCH NOTICE,
EACH HOLDER OF SHARES OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK
SHALL SURRENDER HIS, HER OR ITS CERTIFICATE OR CERTIFICATES FOR ALL SUCH SHARES
(OR, IF SUCH HOLDER ALLEGES THAT SUCH CERTIFICATE HAS BEEN LOST, STOLEN OR
DESTROYED, A LOST CERTIFICATE AFFIDAVIT AND AGREEMENT REASONABLY ACCEPTABLE TO
THE CORPORATION TO INDEMNIFY THE CORPORATION AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST THE CORPORATION ON ACCOUNT OF THE ALLEGED LOSS, THEFT OR DESTRUCTION OF
SUCH CERTIFICATE) TO THE CORPORATION AT THE PLACE DESIGNATED IN SUCH NOTICE AND
SHALL

 

17

--------------------------------------------------------------------------------


 

THEREAFTER RECEIVE CERTIFICATES FOR THE NUMBER OF SHARES OF COMMON STOCK TO
WHICH SUCH HOLDER IS ENTITLED PURSUANT TO THIS SECTION 5.  AT THE MANDATORY
CONVERSION TIME, ALL OUTSTANDING SHARES OF SERIES A PREFERRED STOCK AND SERIES B
PREFERRED STOCK SHALL BE DEEMED TO HAVE BEEN CONVERTED INTO SHARES OF COMMON
STOCK, WHICH SHALL BE DEEMED TO BE OUTSTANDING OF RECORD, AND ALL RIGHTS WITH
RESPECT TO THE SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK SO
CONVERTED, INCLUDING THE RIGHTS, IF ANY, TO RECEIVE NOTICES AND VOTE (OTHER THAN
AS A HOLDER OF COMMON STOCK), WILL TERMINATE NOTWITHSTANDING THE FAILURE OF THE
HOLDER OR HOLDERS THEREOF TO SURRENDER THE CERTIFICATES AT OR PRIOR TO SUCH
TIME, EXCEPT ONLY THE RIGHTS OF THE HOLDERS THEREOF, UPON SURRENDER OF THEIR
CERTIFICATE OR CERTIFICATES (OR LOST CERTIFICATE AFFIDAVIT AND AGREEMENT)
THEREFOR, TO RECEIVE THE ITEMS PROVIDED FOR IN THE LAST SENTENCE OF THIS
SUBSECTION 5.2.  IF SO REQUIRED BY THE CORPORATION, CERTIFICATES SURRENDERED FOR
CONVERSION SHALL BE ENDORSED OR ACCOMPANIED BY WRITTEN INSTRUMENT OR INSTRUMENTS
OF TRANSFER, IN FORM SATISFACTORY TO THE CORPORATION, DULY EXECUTED BY THE
REGISTERED HOLDER OR BY HIS, HER OR ITS ATTORNEY DULY AUTHORIZED IN WRITING.  AS
SOON AS PRACTICABLE AFTER THE MANDATORY CONVERSION TIME AND THE SURRENDER OF THE
CERTIFICATE OR CERTIFICATES (OR LOST CERTIFICATE AFFIDAVIT AND AGREEMENT) FOR
SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK, THE CORPORATION SHALL
ISSUE AND DELIVER TO SUCH HOLDER, OR TO HIS, HER OR ITS NOMINEES, A CERTIFICATE
OR CERTIFICATES FOR THE NUMBER OF FULL SHARES OF COMMON STOCK ISSUABLE ON SUCH
CONVERSION IN ACCORDANCE WITH THE PROVISIONS HEREOF, TOGETHER WITH CASH AS
PROVIDED IN SUBSECTION 4.2 IN LIEU OF ANY FRACTION OF A SHARE OF COMMON STOCK
OTHERWISE ISSUABLE UPON SUCH CONVERSION AND THE PAYMENT OF ANY DECLARED BUT
UNPAID DIVIDENDS ON THE SHARES OF SERIES A PREFERRED STOCK AND SERIES B
PREFERRED STOCK CONVERTED.  SUCH CONVERTED SERIES A PREFERRED STOCK AND SERIES B
PREFERRED STOCK SHALL BE RETIRED AND CANCELLED AND MAY NOT BE REISSUED AS SHARES
OF SUCH SERIES, AND THE CORPORATION MAY THEREAFTER TAKE SUCH APPROPRIATE ACTION
(WITHOUT THE NEED FOR STOCKHOLDER ACTION) AS MAY BE NECESSARY TO REDUCE THE
AUTHORIZED NUMBER OF SHARES OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED
STOCK ACCORDINGLY.

 

6.             REDEMPTION.

 

6.1           REDEMPTION.

 

6.1.1        SHARES OF SERIES B PREFERRED STOCK MAY BE REDEEMED BY THE
CORPORATION AT ANY TIME, OUT OF FUNDS LAWFULLY AVAILABLE THEREFOR, AT A PRICE
PER SHARE EQUAL TO 1.05 TIMES THE ORIGINAL ISSUE PRICE, PLUS ALL DECLARED BUT
UNPAID DIVIDENDS THEREON, IN A SINGLE INSTALLMENT PAYABLE ON THE APPLICABLE DATE
SET FORTH IN THE REDEMPTION NOTICE.  THE CORPORATION SHALL SEND WRITTEN NOTICE
OF THE MANDATORY REDEMPTION TO EACH HOLDER OF RECORD OF SERIES B PREFERRED STOCK
NOT LESS THAN 20 DAYS PRIOR TO THE REDEMPTION DATE, WHICH NOTICE SHALL STATE:
(X) THE DATE OF REDEMPTION; (Y) THAT THE HOLDER’S RIGHT TO CONVERT SUCH SHARES
HAS TERMINATED; AND (Z) THAT THE HOLDER IS TO SURRENDER TO THE CORPORATION, IN
THE MANNER AND AT THE PLACE DESIGNATED, HIS, HER OR ITS CERTIFICATE OR
CERTIFICATES REPRESENTING THE SHARES OF SERIES B PREFERRED STOCK TO BE
REDEEMED.  THE SERIES B PREFERRED STOCK MAY NOT BE CONVERTED FOLLOWING THE
ISSUANCE OF THE REDEMPTION NOTICE, UNLESS THE CORPORATION FAILS TO TIMELY PAY
THE REDEMPTION PRICE AS SET FORTH IN THE NOTICE.

 

6.1.2        SHARES OF SERIES A PREFERRED STOCK SHALL BE REDEEMED BY THE
CORPORATION OUT OF FUNDS LAWFULLY AVAILABLE THEREFOR AT A PRICE PER SHARE EQUAL
TO THE ORIGINAL ISSUE PRICE, PLUS ALL DECLARED BUT UNPAID DIVIDENDS THEREON (THE
“REDEMPTION PRICE”), IN THREE ANNUAL INSTALLMENTS COMMENCING NOT MORE THAN 60
DAYS AFTER RECEIPT BY THE CORPORATION AT ANY TIME ON OR AFTER JULY 31, 2013,
FROM THE HOLDERS OF AT LEAST SIXTY-SEVEN PERCENT (67%) OF THE THEN OUTSTANDING
SHARES OF SERIES A PREFERRED STOCK, OF WRITTEN NOTICE REQUESTING REDEMPTION OF
ALL SHARES OF SERIES A PREFERRED STOCK. THE DATE OF EACH SUCH INSTALLMENT SHALL
BE REFERRED TO AS A “REDEMPTION DATE”.  ON EACH REDEMPTION DATE, THE CORPORATION
SHALL REDEEM, ON A PRO RATA BASIS IN ACCORDANCE WITH THE NUMBER OF SHARES OF
SERIES A PREFERRED STOCK OWNED BY EACH HOLDER, THAT NUMBER OF OUTSTANDING SHARES
OF SERIES A PREFERRED STOCK DETERMINED BY DIVIDING (I) THE TOTAL NUMBER OF
SHARES OF SERIES A PREFERRED STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REDEMPTION DATE BY (II) THE NUMBER OF REMAINING REDEMPTION DATES (INCLUDING THE
REDEMPTION DATE TO WHICH SUCH CALCULATION APPLIES).  IF THE CORPORATION DOES NOT
HAVE SUFFICIENT

 

18

--------------------------------------------------------------------------------


 

FUNDS LEGALLY AVAILABLE TO REDEEM ON ANY REDEMPTION DATE ALL SHARES OF SERIES A
PREFERRED STOCK TO BE REDEEMED ON SUCH REDEMPTION DATE, THE CORPORATION SHALL
REDEEM A PRO RATA PORTION OF EACH HOLDER’S REDEEMABLE SHARES OF SUCH CAPITAL
STOCK OUT OF FUNDS LEGALLY AVAILABLE THEREFOR, BASED ON THE RESPECTIVE AMOUNTS
WHICH WOULD OTHERWISE BE PAYABLE IN RESPECT OF THE SHARES TO BE REDEEMED IF THE
LEGALLY AVAILABLE FUNDS WERE SUFFICIENT TO REDEEM ALL SUCH SHARES, AND SHALL
REDEEM THE REMAINING SHARES TO HAVE BEEN REDEEMED AS SOON AS PRACTICABLE AFTER
THE CORPORATION HAS FUNDS LEGALLY AVAILABLE THEREFOR.

 

6.2           REDEMPTION NOTICE.  THE CORPORATION SHALL SEND WRITTEN NOTICE OF
THE MANDATORY REDEMPTION (THE “REDEMPTION NOTICE”) TO EACH HOLDER OF RECORD OF
SERIES A PREFERRED STOCK NOT LESS THAN 40 DAYS PRIOR TO EACH REDEMPTION DATE. 
EACH REDEMPTION NOTICE SHALL STATE:

 

(a)           the number of shares of Series A Preferred Stock held by the
holder that the Corporation shall redeem on the Redemption Date specified in the
Redemption Notice;

 

(b)           the Redemption Date and the Redemption Price;

 

(c)           the date upon which the holder’s right to convert such shares
terminates (as determined in accordance with Subsection 4.1); and

 

(d)           that the holder is to surrender to the Corporation, in the manner
and at the place designated, his, her or its certificate or certificates
representing the shares of Series A Preferred Stock to be redeemed.

 

6.3           SURRENDER OF CERTIFICATES; PAYMENT.  ON OR BEFORE THE APPLICABLE
REDEMPTION DATE, EACH HOLDER OF SHARES OF SERIES A PREFERRED STOCK TO BE
REDEEMED ON SUCH REDEMPTION DATE, UNLESS SUCH HOLDER HAS EXERCISED HIS, HER OR
ITS RIGHT TO CONVERT SUCH SHARES AS PROVIDED IN SECTION 4, SHALL SURRENDER THE
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES (OR, IF SUCH REGISTERED
HOLDER ALLEGES THAT SUCH CERTIFICATE HAS BEEN LOST, STOLEN OR DESTROYED, A LOST
CERTIFICATE AFFIDAVIT AND AGREEMENT REASONABLY ACCEPTABLE TO THE CORPORATION TO
INDEMNIFY THE CORPORATION AGAINST ANY CLAIM THAT MAY BE MADE AGAINST THE
CORPORATION ON ACCOUNT OF THE ALLEGED LOSS, THEFT OR DESTRUCTION OF SUCH
CERTIFICATE) TO THE CORPORATION, IN THE MANNER AND AT THE PLACE DESIGNATED IN
THE REDEMPTION NOTICE, AND THEREUPON THE REDEMPTION PRICE FOR SUCH SHARES SHALL
BE PAYABLE TO THE ORDER OF THE PERSON WHOSE NAME APPEARS ON SUCH CERTIFICATE OR
CERTIFICATES AS THE OWNER THEREOF.  IN THE EVENT LESS THAN ALL OF THE SHARES OF
SERIES A PREFERRED STOCK REPRESENTED BY A CERTIFICATE ARE REDEEMED, A NEW
CERTIFICATE REPRESENTING THE UNREDEEMED SHARES OF SERIES A PREFERRED STOCK SHALL
PROMPTLY BE ISSUED TO SUCH HOLDER.

 

6.4           RIGHTS SUBSEQUENT TO REDEMPTION.  IF THE REDEMPTION NOTICE SHALL
HAVE BEEN DULY GIVEN, AND IF ON THE APPLICABLE REDEMPTION DATE THE REDEMPTION
PRICE PAYABLE UPON REDEMPTION OF THE SHARES OF SERIES A PREFERRED STOCK TO BE
REDEEMED ON SUCH REDEMPTION DATE IS PAID OR TENDERED FOR PAYMENT OR DEPOSITED
WITH AN INDEPENDENT PAYMENT AGENT SO AS TO BE AVAILABLE THEREFOR IN A TIMELY
MANNER, THEN NOTWITHSTANDING THAT THE CERTIFICATES EVIDENCING ANY OF THE SHARES
OF SERIES A PREFERRED STOCK SO CALLED FOR REDEMPTION SHALL NOT HAVE BEEN
SURRENDERED, DIVIDENDS WITH RESPECT TO SUCH SHARES OF SERIES A PREFERRED STOCK
SHALL CEASE TO ACCRUE AFTER SUCH REDEMPTION DATE AND ALL RIGHTS WITH RESPECT TO
SUCH SHARES SHALL FORTHWITH AFTER THE REDEMPTION DATE TERMINATE, EXCEPT ONLY THE
RIGHT OF THE HOLDERS TO RECEIVE THE REDEMPTION PRICE WITHOUT INTEREST UPON
SURRENDER OF THEIR CERTIFICATE OR CERTIFICATES THEREFOR.

 

7.             REDEEMED OR OTHERWISE ACQUIRED SHARES.  ANY SHARES OF SERIES A
PREFERRED STOCK OR SERIES B PREFERRED STOCK THAT ARE REDEEMED OR OTHERWISE
ACQUIRED BY THE CORPORATION OR ANY OF ITS SUBSIDIARIES SHALL BE AUTOMATICALLY
AND IMMEDIATELY CANCELLED AND RETIRED AND SHALL NOT BE REISSUED, SOLD OR
TRANSFERRED.  NEITHER THE CORPORATION NOR ANY OF ITS SUBSIDIARIES MAY EXERCISE
ANY VOTING OR OTHER RIGHTS GRANTED TO THE HOLDERS OF SERIES A PREFERRED STOCK OR
SERIES B PREFERRED STOCK FOLLOWING REDEMPTION.

 

19

--------------------------------------------------------------------------------


 

8.             WAIVER.  ANY OF THE RIGHTS, POWERS, PREFERENCES AND OTHER TERMS
OF THE SERIES A PREFERRED STOCK SET FORTH HEREIN MAY BE WAIVED ON BEHALF OF ALL
HOLDERS OF SERIES A PREFERRED STOCK BY THE AFFIRMATIVE WRITTEN CONSENT OR VOTE
OF THE HOLDERS OF AT LEAST SIXTY-SEVEN PERCENT OF THE SHARES OF SERIES A
PREFERRED STOCK THEN OUTSTANDING.  ANY OF THE RIGHTS, POWERS, PREFERENCES AND
OTHER TERMS OF THE SERIES B PREFERRED STOCK SET FORTH HEREIN MAY BE WAIVED ON
BEHALF OF ALL HOLDERS OF SERIES B PREFERRED STOCK BY THE AFFIRMATIVE WRITTEN
CONSENT OR VOTE OF THE HOLDERS OF AT LEAST A MAJORITY OF THE SHARES OF SERIES B
PREFERRED STOCK THEN OUTSTANDING.

 

9.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THE PROVISIONS OF
THIS ARTICLE FOURTH TO BE GIVEN TO A HOLDER OF SHARES OF SERIES A PREFERRED
STOCK OR SERIES B PREFERRED STOCK SHALL BE MAILED, POSTAGE PREPAID, TO THE POST
OFFICE ADDRESS LAST SHOWN ON THE RECORDS OF THE CORPORATION, OR GIVEN BY
ELECTRONIC COMMUNICATION IN COMPLIANCE WITH THE PROVISIONS OF THE GENERAL
CORPORATION LAW, AND SHALL BE DEEMED SENT UPON SUCH MAILING OR ELECTRONIC
TRANSMISSION.

 


SECOND:  THE CORPORATION SHALL NOT RECOGNIZE ANY TRANSFER OF ANY OF THE
SECURITIES ISSUED BY THE CORPORATION UNLESS THE BOARD OF DIRECTORS HAS FIRST
APPROVED SUCH TRANSFER.  FOR PURPOSES OF THIS ARTICLE, “TRANSFER,”
“TRANSFERRING,” “TRANSFERRED” OR WORDS OF SIMILAR IMPORT, MEAN AND INCLUDE ANY
SALE, ASSIGNMENT, ENCUMBRANCE, HYPOTHECATION, PLEDGE, CONVEYANCE IN TRUST, GIFT,
TRANSFER BY BEQUEST, DEVISE OR DESCENT, OR OTHER TRANSFER OR DISPOSITION OF ANY
KIND, INCLUDING BUT NOT LIMITED TO TRANSFERS TO RECEIVERS, LEVYING CREDITORS,
TRUSTEES OR RECEIVERS IN BANKRUPTCY PROCEEDINGS OR GENERAL ASSIGNEES FOR THE
BENEFIT OF CREDITORS, WHETHER VOLUNTARY OR BY OPERATION OF LAW, DIRECTLY OR
INDIRECTLY, EXCEPT FOR:  (I) ANY REPURCHASE OF SECURITIES BY THE CORPORATION;
(II) ANY TRANSFER, OTHER THAN PURSUANT TO DIVORCE DECREE, DISSOLUTION, OR
PROPERTY SETTLEMENT, OF SHARES TO A HOLDER’S SPOUSE, SIBLING, LINEAL DESCENDANT
OR ANCESTOR OR TO A TRUST ESTABLISHED FOR THE BENEFIT OF ANY SUCH INDIVIDUAL;
(III) ANY TRANSFER OF SECURITIES ON A HOLDER’S DEATH BY WILL OR INTESTACY;
(IV) BONA FIDE GIFTS OF UP TO 10% IN THE AGGREGATE OF THE SECURITIES HELD BY THE
TRANSFERRING HOLDER AS OF THE DATE HEREOF OR (V) ANY TRANSFER OF SECURITIES BY A
HOLDER TO AN AFFILIATE.


 


THIRD:  SUBJECT TO ANY ADDITIONAL VOTE REQUIRED BY THE CERTIFICATE OF
INCORPORATION OR BYLAWS, IN FURTHERANCE AND NOT IN LIMITATION OF THE POWERS
CONFERRED BY STATUTE, THE BOARD OF DIRECTORS IS EXPRESSLY AUTHORIZED TO MAKE,
REPEAL, ALTER, AMEND AND RESCIND ANY OR ALL OF THE BYLAWS OF THE CORPORATION.


 


FOURTH:  SUBJECT TO ANY ADDITIONAL VOTE REQUIRED BY THE CERTIFICATE OF
INCORPORATION, THE NUMBER OF DIRECTORS OF THE CORPORATION SHALL BE DETERMINED IN
THE MANNER SET FORTH IN THE BYLAWS OF THE CORPORATION.


 


FIFTH:  ELECTIONS OF DIRECTORS NEED NOT BE BY WRITTEN BALLOT UNLESS THE BYLAWS
OF THE CORPORATION SHALL SO PROVIDE.


 


SIXTH:  MEETINGS OF STOCKHOLDERS MAY BE HELD WITHIN OR WITHOUT THE STATE OF
DELAWARE, AS THE BYLAWS OF THE CORPORATION MAY PROVIDE.  THE BOOKS OF THE
CORPORATION MAY BE KEPT OUTSIDE THE STATE OF DELAWARE AT SUCH PLACE OR PLACES AS
MAY BE DESIGNATED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR IN THE BYLAWS
OF THE CORPORATION.


 


SEVENTH:  TO THE FULLEST EXTENT PERMITTED BY LAW, A DIRECTOR OF THE CORPORATION
SHALL NOT BE PERSONALLY LIABLE TO THE CORPORATION OR ITS STOCKHOLDERS FOR
MONETARY DAMAGES FOR BREACH OF FIDUCIARY DUTY AS A DIRECTOR.  IF THE GENERAL
CORPORATION LAW OR ANY OTHER LAW OF THE STATE OF DELAWARE IS AMENDED AFTER
APPROVAL BY THE STOCKHOLDERS OF THIS ARTICLE TENTH TO AUTHORIZE CORPORATE ACTION
FURTHER ELIMINATING OR LIMITING THE PERSONAL LIABILITY OF DIRECTORS, THEN THE
LIABILITY OF A DIRECTOR OF THE CORPORATION SHALL BE ELIMINATED OR LIMITED TO THE
FULLEST EXTENT PERMITTED BY THE GENERAL CORPORATION LAW AS SO AMENDED.

 

20

--------------------------------------------------------------------------------


 

Any repeal or modification of the foregoing provisions of this Article Tenth by
the stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of, or increase
the liability of any director of the Corporation with respect to any acts or
omissions of such director occurring prior to, such repeal or modification.

 


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE CORPORATION IS AUTHORIZED
TO PROVIDE INDEMNIFICATION OF (AND ADVANCEMENT OF EXPENSES TO) DIRECTORS,
OFFICERS AND AGENTS OF THE CORPORATION (AND ANY OTHER PERSONS TO WHICH GENERAL
CORPORATION LAW PERMITS THE CORPORATION TO PROVIDE INDEMNIFICATION) THROUGH
BYLAW PROVISIONS, AGREEMENTS WITH SUCH AGENTS OR OTHER PERSONS, VOTE OF
STOCKHOLDERS OR DISINTERESTED DIRECTORS OR OTHERWISE, IN EXCESS OF THE
INDEMNIFICATION AND ADVANCEMENT OTHERWISE PERMITTED BY SECTION 145 OF THE
GENERAL CORPORATION LAW.  ANY AMENDMENT, REPEAL OR MODIFICATION OF THE FOREGOING
PROVISIONS OF THIS ARTICLE TENTH SHALL NOT ADVERSELY AFFECT ANY RIGHT OR
PROTECTION OF ANY DIRECTOR, OFFICER OR OTHER AGENT OF THE CORPORATION EXISTING
AT THE TIME OF SUCH AMENDMENT, REPEAL OR MODIFICATION.


 


ELEVENTH:  THE CORPORATION RENOUNCES ANY INTEREST OR EXPECTANCY OF THE
CORPORATION IN, OR IN BEING OFFERED AN OPPORTUNITY TO PARTICIPATE IN, ANY
EXCLUDED OPPORTUNITY.  AN “EXCLUDED OPPORTUNITY” IS ANY MATTER, TRANSACTION OR
INTEREST THAT IS PRESENTED TO, OR ACQUIRED, CREATED OR DEVELOPED BY, OR WHICH
OTHERWISE COMES INTO THE POSSESSION OF, (I) ANY DIRECTOR OF THE CORPORATION WHO
IS NOT AN EMPLOYEE OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES, OR (II) ANY
HOLDER OF SERIES A PREFERRED STOCK OR OF SERIES B PREFERRED STOCK, OR ANY
PARTNER, MEMBER, DIRECTOR, STOCKHOLDER, EMPLOYEE OR AGENT OF ANY SUCH HOLDER,
OTHER THAN SOMEONE WHO IS AN EMPLOYEE OF THE CORPORATION OR ANY OF ITS
SUBSIDIARIES (COLLECTIVELY, “COVERED PERSONS”), UNLESS SUCH MATTER, TRANSACTION
OR INTEREST IS PRESENTED TO, OR ACQUIRED, CREATED OR DEVELOPED BY, OR OTHERWISE
COMES INTO THE POSSESSION OF, A COVERED PERSON EXPRESSLY AND SOLELY IN SUCH
COVERED PERSON’S CAPACITY AS A DIRECTOR OF THE CORPORATION.


 

*     *     *

 

3.             That the foregoing amendment and restatement was approved by the
holders of the requisite number of shares of this corporation in accordance with
Section 228 of the General Corporation Law.

 

4.             That this Second Amended and Restated Certificate of
Incorporation, which restates and integrates and further amends the provisions
of this corporation’s Certificate of Incorporation, has been duly adopted in
accordance with Sections 242 and 245 of the General Corporation Law.

 

IN WITNESS WHEREOF, this Second Amended and Restated Certificate of
Incorporation has been executed by a duly authorized officer of this corporation
on this 14th day of May, 2009.

 

 

 

By:

 

 

 

Jeffrey L. Feldman, Chief Executive Officer

 

21

--------------------------------------------------------------------------------